Peyton, C. J.,
delivered the opinion of the court:
The appellant, S. G. French, entered into a contract with certain laborers therein mentioned, to cultivate a certain plantation, on shares. The contract provides that all ad*326vanees made by said French, in cash or supplies, shall constitute and be a lien upon the share of the crop of said laboi'ers, made on said plantation, in the year 1870. This contract was filed and enrolled on the 11th day of February, 1870. The appellee, S. Picard, on the 28th day of April, 1870, took a mortgage from said laborers, on their share of the crop, raised on said plantation for that year. This mortgage was duly recorded, on the 28th day of April, 1870. The said mortgage states that said Picard had already advanced to said laborers $200.00, and had agreed to advance them $200.00 more to enable them to cultivate said plantation for that year.
The priority of lien is the only legal question involved in this case.
The object of the statute for the encouragement of agriculture, approved February 18,1867, was to give notice by the contract of the amount of the lien upon the crop, so. that others who might be disposed to make advances to the laborers, might know, by reference to the contract on file, the precise extent of the prior lien. This clearly appears from the form of the enrollment of the contract as prescribed by the third section of said act, which requires that the amount of indebtedness shall be set down in one column, and also from the proviso in said section, which provides that a party agreeing to advance a specific sum during the year, may enroll his contract, which shall he equivalent to notice of his lien for the full amount so agreed to, be advanced, but the lien, shall be limited to the amount actually advanced, with the interest thereon. It was evidently intended, that the amount of the lien should appear from the enrollment of the contract. Had the contract of French specified any sum of money, he would have had a priority of lien to that of Picard, whose contract was of a subsequent date. But Picard’s mortgage showed that two hundred dollars • had already been advanced by him to the laborers, and two hundred dollars more was to be thereafter advanced by him to *327them for agricultural purposes. This was notice to the public of the extent of his lien, and gave him a right to prior satisfaction out of the property subject to the lien.
The law of the case is very clear, but the facts are complicated and difficult to understand. And as the Chancellor made his decree upon controverted facts, we do not feel authorized, under the circumstances of (his case, to pronounce the decree erroneous.
The decree must, therefore, be affirmed.